         

Exhibit 10.1
Execution Version
AMENDMENT NO. 1
TO
LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 1 to Loan and Security Agreement (this “Amendment”) is
entered into this 3rd day of March, 2010, by and between CONEXANT CF, LLC, a
Delaware limited liability company (“Borrower”) and SILICON VALLEY BANK, a
California banking corporation (“SVB” or “Bank”). Capitalized terms used herein
without definition shall have the same meanings given in the Loan Agreement (as
defined below).
Recitals
     A. Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of December 22, 2009 (as amended, restated, supplemented or
otherwise modified, the “Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.
     D. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to so
amend the Loan Agreement.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Amendments to Loan Agreement.
          1.1 Section 13.1 (Definitions). Section 13.1 is hereby amended by
deleting the definition of “Unrestricted Cash” in its entirety and inserting the
following in lieu thereof:
     ““Unrestricted Cash” means cash that is not subject to any Lien or other
encumbrance (other than (a) the Lien of Bank securing the Advances, (b) the Lien
granted to the Collateral Trustee (as defined in that certain Collateral Trust
Agreement, dated on or about March 10, 2010, between The Bank of New York Mellon
Trust Company, N.A., as Collateral Trustee, Parent, Conexant Systems, Worldwide,
Inc., and Brooktree Broadband Holding, Inc., as the Grantors, and the parties
party thereto from time to time, as such Collateral Trust Agreement may be
amended, modified or replaced from time to time), and (c) any other first
priority Lien from time to time securing Indebtedness for borrowed money, so
long as, in the case of clauses (b) and (c), such cash

1



--------------------------------------------------------------------------------



 



is not subject to a blocked account or other arrangement whereby neither
Borrower nor Parent may withdraw such cash), or subject to any Governmental
Approval.”
          1.2 Section 6.8 (Operating Accounts). Subsection (b) of section 6.8 is
hereby amended by deleting it in its entirety and inserting the following in
lieu therof:
     “(b) Prior to the date of the first Advance, maintain a cash balance with
Bank and Bank’s Affiliates of not less than 105% of the amount of the deductible
on the Policy.”
     2. Limitation of Amendments.
          2.1 The amendments set forth in Section 1, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or other
modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right or remedy which SVB may now have or may have in
the future under or in connection with any Loan Document.
          2.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     3. Representations and Warranties. To induce SVB to enter into this
Amendment, Borrower hereby represents and warrants to SVB as follows:
          3.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          3.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          3.3 The organizational documents of Borrower remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;
          3.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of the obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          3.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of the obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on

2



--------------------------------------------------------------------------------



 



or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
          3.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of the obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
          3.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     4. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     5. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery of this Amendment by each party hereto and delivery of
same to SVB.

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

            CONEXANT CF, LLC
a Delaware limited liability company
      By:   /s/ Jean Hu         Name:   Jean Hu        Title:   CFO, Senior Vice
President—
Business Development and Treasurer        SILICON VALLEY BANK,
a California banking corporation
      By:   /s/ Derek Hoyt         Name:   Derek Hoyt        Title:   Deal Team
Leader     

4